Citation Nr: 0508353	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right index finger 
disability.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
February 1996.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. In a September 1999 decision, the Board, in 
pertinent part, denied claims for service connection for 
right wrist, back, chest, and right index finger 
disabilities. The claim for service connection for a right 
index finger also was found to be not well grounded. The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court). In an Order dated 
February 8, 2001, the Court granted a Joint Motion for 
Partial Remand and to Stay Proceedings (Joint Motion), 
vacated that portion of the September 1999 Board decision 
that denied these service-connection claims, and remanded the 
case to the Board for further development and adjudication 
consistent with the Joint Motion. 

In a statement received in April 2001, Amelia T. Rudolph, 
Esq. indicates that she no longer represented the veteran.

In September 2001, the Board remanded this case. 
Subsequently, the RO granted service connection for three of 
the issues, but continued the denial of the fourth and 
remaining issue -- entitlement to service connection for a 
right index finger disability -- which is addressed in this 
decision.


FINDING OF FACT

The veteran's right index finger strain resulted from an 
injury sustained in service.


CONCLUSION OF LAW

A right index finger injury was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the appellant's claim for 
entitlement to service connection for a right index finger 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the veteran in granting her claim and, as such, 
the decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The report of medical examination, dated in October 1995, 
reflects that the clinical evaluation of the upper 
extremities was normal. A November 20, 1995, clinical record 
reveals the veteran injured her right "pointer" finger doing 
push ups. The assessment was paronychia [inflammation 
involving the folds of tissue surrounding the nail, Dorland's 
Illustrated Medical Dictionary 1233 (27th ed. 1988)]. A 
November 22, 1995, clinical record shows the right finger was 
improving. There were no further service medical record 
entries related to the right index finger. 

A November 1996 VA examination report shows that there was no 
swelling or tenderness of the hand joints. The veteran was 
able to fully flex the right index finder to midpalm. No 
diagnosis was established. 

A September 1998 VA examination report also does not show a 
diagnosis for any right index finger disorder. Therefore, 
these post-service VA examination reports failed to show 
paronychia or any other finger problem related to paronychia. 
In the absence of a present disability, there is no valid 
claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

But a May 2004 VA examiner diagnosed the veteran with right 
index finger strain, which was at least as likely as not due 
to an in-service injury.  The examiner noted that he had 
reviewed the veteran's claims file and medical history prior 
to the examination.  

Thus, the evidence of record shows that the veteran injured 
her right index finger while doing push ups in service in 
1995, that she was treated for paronychia, and that her right 
index finger disorder has continued to bother her. The May 
2004 VA examiner, after reviewing the evidence of record, 
opined that the current right index finger strain was at 
least as likely as not due to the in-service injury.  The 
Board finds this evidence credible and probative with respect 
to the veteran's claim. Moreover, the May 2004 VA examiner's 
opinion is consistent with the circumstances of the veteran's 
service.  Resolving the doubt in the veteran's favor, the 
Board finds that the evidence supports a grant of service 
connection in this case. See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for right index finger strain is granted.



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


